J-S52018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAWUD ABDUL-HAKIM                          :
                                               :
                       Appellant               :   No. 363 EDA 2020

             Appeal from the PCRA Order Entered January 21, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008191-2011

BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                           FILED: APRIL 12, 2021

        Dawud Abdul-Hakim (Appellant) appeals from the order entered in the

Philadelphia County Court of Common Pleas, denying his first, timely Post

Conviction Relief Act1 (PCRA) petition. Appellant was convicted of second-

degree murder2 and related offenses following a joint jury trial with a co-

defendant. He avers the PCRA court erred in denying his claims that: (1) trial

counsel was ineffective for violating the dictates of Bruton v. United States,

391 U.S. 123 (1968); (2) direct appeal counsel was ineffective for not

challenging the trial court’s denial of Appellant’s motion to sever on the basis

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 2502(b).
J-S52018-20


of Bruton violations; and (3) trial counsel was ineffective for not objecting to

particular testimony by a police officer. We affirm on the basis of the PCRA

court’s opinion.

         On Appellant’s direct appeal, this Court summarized the underlying

facts:

              On October 20, 2010, Appellant[ ] and an unidentified male
         were invited by co-defendant, Kevin Williams . . . to smoke weed
         in [Williams’] car. At approximately 11:20 PM, Williams was
         driving west on Jackson Street in . . . Philadelphia when Appellant
         suggested they [r]ob three (3) men they saw walking[:Jason
         Moncrief, Andrew Lillie, and Decedent, Anthony DeMarco Jr.
         Appellant knew Decedent “since he was 12 years old from playing
         basketball with [him] in the neighborhood.”] Appellant had a .40
         caliber Glock pistol on his person. The unidentified male told
         Williams to stop the car, said he would be right back, and
         instructed Williams to stay there. Appellant and the unidentified
         male exited Williams’ car on to the sidewalk ahead of [the three
         victims] and walked slowly so [the victims] could catch up.
         Williams backed his car onto nearby Philip Street where he could
         see [all of the men]. Williams kept his car running in the middle
         of Philip Street and turned off his headlights.

              As the two (2) groups converged, the unidentified male
         grabbed Moncrief and Appellant grabbed [Decedent,] holding
         [him] at gunpoint. The unidentified male and Appellant directed
         [the three victims] to give up their money, whereupon the
         unidentified male went into the pockets of Moncrief and retrieved
         $50. Appellant again told [Decedent] to “Give it up”. [Decedent]
         refused to comply, and was hit in the back of the neck with the
         gun by Appellant. [Decedent] then began to fight Appellant,
         punching him repeatedly and wrestling Appellant to the ground.
         During the fight Appellant dropped the gun. The unidentified male
         picked up the gun, told [Decedent] to get off of Appellant, then
         fired six (6) shots at [Decedent], hitting him four (4) times and
         hitting Appellant once (1) in the left hip. Lillie and Moncrief
         subsequently ran south on Second Street, Williams drove west on
         Jackson Street, while Appellant and the unidentified male ran west
         on Jackson Street.


                                        -2-
J-S52018-20


        [Decedent] was transported to [the h]ospital, where he was
        pronounced dead. . . .

Commonwealth v. Abdul-Hakim, 1485 EDA 2014 (unpub. memo. at 1-3,

7-8) (Pa. Super. Nov. 6, 2015) (citation omitted), appeal denied, 652 EAL

2015 (Pa. Mar. 29, 2016).

        Appellant and Williams were arrested.    Both men gave incriminating

statements to the police, which, as we discuss infra, were introduced at trial.

Appellant was charged with homicide, conspiracy, robbery,3 and related

offenses. The Commonwealth filed a motion to try Appellant and Williams

together.    Williams then filed a motion to sever their cases, which he and

Appellant jointly litigated. The trial court denied this severance motion.

        Appellant’s and Williams’ cases proceeded to a first joint jury trial in

October of 2012. The jury was hung on several charges and thus a mistrial

was declared.

        A second jury trial commenced on November 20, 2013.            The two

surviving victims, Moncrief and Lillie, testified as Commonwealth witnesses.

The Commonwealth also presented the signed, written statement that

Williams gave to Philadelphia Homicide Detective Levi Morton, by way of

Detective Morton reading the statement aloud to the jury. N.T. Jury Trial,

11/22/13, at 73. In that statement, Williams admitted the following: on the


____________________________________________


3   18 Pa.C.S. §§ 903(a), 3701(a)(1)(i).


                                           -3-
J-S52018-20


night of the incident, he was driving, saw two men, and asked them to “smoke

some weed with” him. Id. at 77-78. They agreed, and “[o]ne got in the front

seat, and the other boy got in the back seat.” Id. at 78. “[T]he boy in the

back seat” said he “was going to rob somebody tonight.” Id. at 79. “The guy

in the front seat spotted three white males coming down Second Street. The

boy in the back seat said, let’s get them right there.” Id. at 80. “[T]he guy

in the front . . . told [Williams] to stop and let him out right there[.]” Id.

“They [both] got out of the car[ and Williams] saw the guy that was in the

back seat . . . holding something in his right hand down by his right leg.” Id.

“The guy that was in the back seat raised his hand to one of the white males,

and then they started tussling[ and] fell to the ground.” Id. at 81. “The other

one had the other white guy[ and] went over to help this boy that was on the

ground tussling. He grabbed the gun from his boy [sic], and then [Williams]

saw him shoot the white boy.” Id. at 81-82. Throughout this statement,

neither Appellant nor the unidentified male were identified by name or as

Williams’ “co-defendant.” See id. at 78-83.

      The Commonwealth likewise presented the signed, written statement

that Appellant gave to Philadelphia Homicide Detective John Harkins.

Detective Harkins read aloud the statement, in which Appellant told police the

following: Appellant “and two other guys were out just driving around[ and]

smoking in the car,” and Appellant had a Glock 40 gun. N.T., 11/22/13, at

164-65. They “saw three guys walking up Second Street[ and] figured we


                                     -4-
J-S52018-20


could rob them.” Id. at 164. “[T]he driver of the car pulled over, and me and

the other guy walked up the block[.]” Id. As the three victims walked past

Appellant, Appellant “grabbed” Decedent and put his gun to Decedent’s “chest

and said, just give it up.”    Id. at 166.       Decedent “started tussling with

[Appellant] trying to get the gun.” Id. The gun fell out of Appellant’s hand,

and “the guy that was with [Appellant] picked up the gun and started yelling,

get up, get off him[,] talking to [Decedent]. Then he just started shooting.”

Id. at 166-67. Throughout Appellant’s statement, Williams’ name was not

stated, and instead he was referred to as “the driver.” See id. at 164. The

name of the unidentified male was likewise not stated, and he was referred to

as “the other guy” and “the guy who was with me.” Id. at 164-68.

      On cross-examination, Appellant’s trial counsel asked Detective Harkins

if he conducted interviews “with any other eyewitnesses[.]” N.T., 11/22/13,

at 182.    The detective replied “[t]here were no other interviews of

eyewitnesses to the entire incident. However, there were other interviews of

witnesses that saw parts of either the incident or flight or beyond flight.” Id.

Appellant’s counsel then asked:

      . . . You had the interview of the individual who parked his car up
      the street?

      [Detective Harkins:] Yes.

      Q. Now how about anybody else?

                                  *    *     *

      A. There were a number of interviews that were conducted.

                                      -5-
J-S52018-20


Id.

      Following the reading of Appellant’s statement to the detective, the trial

court instructed the jury as follows:

      . . . I just want to give you a cautionary instruction. You’ve just
      heard the detective read a statement that is attributed to one of
      the defendants in this matter. That statement, the content of the
      statement, may only be used against the person who made the
      statement.

N.T., 11/22/13, at 172. Furthermore, in the final jury charge given prior to

the jury’s deliberation, the trial court further instructed as follows:

           You have also heard evidence that each defendant made a
      statement to the police. I instruct you that the contents of each
      statement can only be used against the maker of the statement.
      So the statement attributed to Defendant Williams can only be
      used against him, and the statement attributed to [Appellant] can
      only be used against him.

N.T., 11/25/13, at 55.

      Pertinent to this appeal, we note the following trial testimony by

Philadelphia Police Sergeant John Venit.      He watched a video taken by a

private residence security camera, which showed Williams’ car, at the time of

the shooting, one block away from the scene of the crime. See N.T. Jury Trial,

11/20/13, at 103-04.at 106, 108. Sergeant Venit testified:

      From that video and from my personal experience with this
      vehicle, it was an older model Buick with the . . . far left brake
      light . . .missing, had been stopped previously, documented on
      75-48, which is our form for vehicle investigations, and previously
      before the homicide. And this vehicle is well known to police in
      the area.

Id. at 108. Trial counsel did not object to this testimony. See id. at 109.


                                        -6-
J-S52018-20


       In connection with Sergeant Venit’s testimony, we note Police Officer

Craig Martella testified that on October 15, 2010 — five days before the

underlying shooting — he conducted a traffic stop of Williams’ vehicle for an

inoperable left rear brake light. N.T., 11/22/13, at 44-45. Officer Martella

stated Williams was the driver, but in his brief testimony, the officer made no

mention of any other passengers or Appellant. See id. at 42-48.

       Neither Appellant nor Williams testified on their own behalf. N.T. Jury

Trial, 11/25/13, at 5, 9.        Appellant presented two defense exhibits, and

Williams called his father as a character witness. Id. at 11-12.

       On November 26, 2013, the jury found Appellant guilty of second-

degree murder, conspiracy to commit murder, three counts of robbery,

possessing an instrument of crime, and persons not carry a firearm without a

license.4   On the same day, the trial court imposed a life-without-parole

sentence, as well as concurrent, mandatory minimum sentences on each

robbery count.




____________________________________________


4 18 Pa.C.S. §§ 907(a), 6106(a)(1). Williams was found guilty of third-degree
murder, conspiracy, and three counts of robbery for his role “as the driver in
[the] armed street robbery of three victims.” Commonwealth v. Williams,
355 EDA 2018 (unpub. memo. at 1) (Pa. Super. Oct. 15, 2018). Williams
received an aggregate sentence of 35 to 70 years’ imprisonment. Id. at 2.
This Court affirmed his judgment of sentence the same day we affirmed
Appellant’s judgment of sentence, November 6, 2015. See id.




                                           -7-
J-S52018-20


        On direct appeal to this Court, Appellant challenged the weight of the

evidence identifying him as one of the perpetrators, as well as the legality of

the sentence. On November 6, 2015, this Court affirmed his convictions, but

agreed the three robbery counts merged with second-degree murder for

sentencing purposes, and were violative of Alleyne.5 Abdul-Hakim, 1485

EDA 2014 (unpub. memo. at 11). This Court thus vacated the three robbery

sentences, but did not remand, as Appellant’s overall sentence of life without

parole was not disrupted. Id. at 13. On March 29, 2016, the Pennsylvania

Supreme Court denied allowance of appeal. Abdul-Hakim, 652 EAL 2015.

        Appellant filed a pro se timely, first PCRA petition on October 13, 2016.

Following the appointments of several attorneys, present counsel, Stephen

O’Hanlon, Esquire, entered his appearance.         He filed an amended PCRA

petition on July 8, 2019, arguing “[t]rial counsel was ineffective for repeatedly

violating the dictates of Bruton” by cross-examining Detective Harkins in such

a manner that “elicited a response . . . that there were statements from other

witnesses.”6     Appellant’s Amended PCRA Petition & Memorandum of Law

____________________________________________


5   Alleyne v. United States, 570 U.S. 99 (2013).

6 We note Williams also filed a timely first PCRA petition, raising, inter alia, a
similar claim that his trial counsel was ineffective for failing to object to a
Bruton violation. Williams, 355 EDA 2018 (unpub. memo. at 2-3). The
PCRA court denied relief, and on appeal, this Court affirmed, concluding
Appellant’s “statement was properly redacted, comported with precedent, and
was fittingly admitted with cautionary instructions to the jury.” Id. at 3
(citation omitted).


                                           -8-
J-S52018-20


Requesting New Trial, 7/8/19, at 4, 9. Appellant reasoned “[t]he jury could

only conclude” these witness statements included the statement by Williams.

Id. at 9. Appellant further averred prior appellate counsel was ineffective for

not challenging, on direct appeal, the denial of his motion to sever, where the

Bruton violations caused him prejudice.      Id. at 10-11.   Finally, Appellant

asserted trial counsel was ineffective for failing to object to Sergeant Venit’s

testimony that Williams’ vehicle “was well-known to police.” Id. at 15.

      The PCRA court ultimately issued Pa.R.Crim.P. 907 notice of intent to

dismiss Appellant’s petition without a hearing, and issued the underlying

dismissal order on January 21, 2020. Appellant took this timely appeal and

complied with the court’s order to file a Pa.R.A.P. 1925(b) statement of issues

complained of on appeal.

      Appellant presents three issues for our review:

      1. Did the PCRA court err in dismissing Appellant’s PCRA Petition
      without a hearing because trial counsel was ineffective for
      repeatedly violating the dictates of Bruton . . ., thereby depriving
      Appellant of his Sixth Amendment rights to confrontation and his
      right to a fair trial?

      2. Did the PCRA court err in dismissing Appellant’s PCRA Petition
      without a hearing because direct appeal counsel was ineffective
      for failing to raise the denial of the Motion to Sever because
      redaction could not cure the fact that the jury could only conclude
      that both defendant statements referred to each defendant?

      3. Did the PCRA court err in dismissing Appellant’s PCRA Petition
      without a hearing because trial counsel was ineffective for not
      objecting and seeking a curative instruction or a mistrial when
      Sergeant John Venit testified that the vehicle in which Appellant
      had previously been stopped was well-known to police thereby


                                     -9-
J-S52018-20


      undermining the presumption of innocence and Appellant’s right
      to a fair trial?

Appellant’s Brief at 4.

      Appellant first avers the PCRA court denied his “petition without a

hearing because trial counsel was ineffective for repeatedly violating” Bruton.

Appellant’s Brief at 8 (capitalization removed). After citing relevant authority

concerning Bruton and severance of co-defendants’ trials, Appellant focuses

on his trial counsel’s cross-examination of Detective Harkins.       Id. at 15.

Appellant avers trial counsel “elicited a response from Detective Harkins that

there were statements from other witnesses that saw Appellant’s alleged flight

and that other interviews were conducted,” and “[t]he jury could only conclude

that this included [Williams’ statement] and this, in turn, violated the Bruton

Order and associated redaction.”      Id. at 15.   Appellant claims “prejudice

because the jury could only determine that co[-]defendant Williams

referenced” him. Id. at 15-16.

      We note the relevant standard of review: “[W]e examine whether the

PCRA court’s determination ‘is supported by the record and free of legal

error.’” Commonwealth v. Mitchell, 141 A.3d 1277, 1283–84 (Pa. 2016)

(citation omitted).   Furthermore, “a PCRA petitioner is not automatically

entitled to an evidentiary hearing.” Commonwealth v. Miller, 102 A.3d 988,

992 (Pa. Super. 2014). Rather,

      It is within the PCRA court’s discretion to decline to hold a hearing
      if the petitioner’s claim is patently frivolous and has no support
      either in the record or other evidence. It is the responsibility of

                                     - 10 -
J-S52018-20


      the reviewing court on appeal to examine each issue raised in the
      PCRA petition in light of the record certified before it in order to
      determine if the PCRA court erred in its determination that there
      were no genuine issues of material fact in controversy and in
      denying relief without conducting an evidentiary hearing.

Id. (citation omitted).

      In Bruton, the High Court held “the admission of [a] facially

incriminating statement by [a] non-testifying co-defendant violate[s a

defendant’s] right of cross-examination guaranteed by the confrontation

clause of the Sixth Amendment, notwithstanding” any jury instruction “to

consider that testimony only against [the] co-defendant.” Commonwealth

v. Travers, 768 A.2d 845, 847 (Pa. 2001) (citations omitted).             The Court

sought to prevent situations

      where the powerfully incriminating extrajudicial statements of a
      codefendant, who stands accused side-by-side with the
      defendant, are deliberately spread before the jury in a joint trial.
      Not only are the incriminations devastating to the defendant but
      their credibility is inevitably suspect . . . . The unreliability of such
      evidence is intolerably compounded when the alleged accomplice
      . . . does not testify and cannot be tested by cross-examination.

Id., quoting Bruton, 391 U.S. at 135-36.           Subsequently, the High Court

“approved the practice of redacting confessions of non-testifying co-

defendants to remove references that expressly implicated the defendant.”

Id.at 847.

      The Pennsylvania Supreme “Court has specifically approved of redaction

and a limiting instruction as a means of eliminating any possible prejudice

arising from the admission of a co-defendant’s confession at a joint trial.”


                                       - 11 -
J-S52018-20


Travers, 768 A.2d at 848. In Travers, the Court concluded a co-defendant’s

redacted confession — which replaced references to the defendant with the

phrase, “the other man” — “combined with the trial court’s accurate and

repeated cautionary charge,” did not offend the Sixth Amendment or Bruton.

Id. at 850-51.

        After a thorough review of the record, the parties’ briefs, the relevant

law, and the well-reasoned opinion of the PCRA court, we conclude there is no

merit to Appellant’s first two claims.         We emphasize Appellant’s present

arguments are near verbatim to that in his PCRA petition, and the PCRA court’s

opinion aptly addressed them. On appeal, Appellant does not address any of

the court’s particular reasoning, let alone specify why it was in error. We

affirm on the basis of that court’s opinion. See PCRA Ct. Op., 5/18/20, at 5-

6 (law generally on ineffective assistance of counsel claims),             7-10

(reproduction of Williams’ complete statement, as read aloud at trial), 11-12

(reproduction of trial counsel’s alleged ineffective cross-examination of

Detective Harkins and trial court’s mid-testimony cautionary instruction7), 12-

13 (analysis “that Williams’ statement was properly redacted, comported with

precedent and was fittingly admitted with cautionary instructions to the jury,”

and trial counsel’s cross-examination did not violate Bruton).




____________________________________________


7   See N.T., 11/22/13, at 172.


                                          - 12 -
J-S52018-20


      In his second issue, Appellant asserts the PCRA court erred in not finding

direct appeal counsel “ineffective for failing to raise the denial of the motion

to sever because redaction could not cure the fact that the jury could only

conclude that both defendant[s’] statements referred to each” other.

Appellant’s Brief at 16 (capitalization removed). Appellant claims “prejudice

because he was unable to confront witnesses against him.” Id. at 17. In

support, Appellant reproduces, verbatim, five pages of the legal authority cited

in his first issue.

      “The decision of whether to sever trials of co-defendants is within the

sound discretion of the trial court.     Both this Court and the United States

Supreme Court have recognized that joint trials of co-defendants play a crucial

role in the criminal justice system.” Travers, 768 A.2d at 846-47 (citations

omitted).

      We incorporate the PCRA court’s discussion of Appellant’s Bruton issue

and conclude no relief is due. See PCRA Ct. Op. at 12-13. We further note

the court’s reasoning that:    trial counsel did seek to sever the two co-

defendants’ cases; Appellant and Williams were both charged with conspiracy

for the same incident; nearly all the “voluminous” evidence was admissible

against each defendant; and because the trial “court correctly denied the . . .

severance motion[, prior appellate] counsel cannot be deemed ineffective for

failing to raise the issue on appeal.” Id. at 13-14.




                                       - 13 -
J-S52018-20


      In his final issue, Appellant claims the PCRA court erred in denying his

“petition without a hearing because trial counsel was ineffective for not

objecting and seeking a curative instruction or a mistrial when Sergeant . . .

Venit testified [Williams’ vehicle] was well-known to police[.]”      Appellant’s

Brief at 24 (capitalization removed).      Appellant also avers that he “was

stopped in this vehicle previously.” Id. at 26, citing N.T., 11/22/13, at 44-

45; N.T., 11/20/13, at 108. Appellant reasons this evidence “could only imply

prior criminality” and thus it undermined his presumption of innocence. Id.

at 24, 26.

      We note: “In the context of an ineffectiveness claim, counsel’s failure to

request a cautionary instruction regarding evidence of other crimes or prior

bad acts does not constitute per se ineffectiveness; ‘[r]ather, in order to obtain

relief under such a claim, a defendant must still satisfy each of the three

prongs of the test for ineffective assistance of counsel.’” Commonwealth v.

Weiss, 81 A.3d 767, 798 (Pa. 2013) (citation omitted).

      First, we find no record support for Appellant’s claim the jury heard

evidence that he was previously connected to Williams’ car.              None of

Appellant’s cited trial transcript pages support such a proposition. Instead,

Officer Martella testified that when he conducted the traffic stop on October

15, 2010, Williams was the driver. N.T., 11/22/13, at 44-45. As stated above,

the officer Martella made no mention of any other passengers and no

reference to Appellant anywhere in his testimony. See id. at 42-48.


                                     - 14 -
J-S52018-20


      We adopt the PCRA court’s reasoning on this issue, as well, and conclude

that no relief is due. See PCRA Ct. Op. at 15 (finding Williams admitted the

vehicle belonged to him, “there was no testimony [Appellant] was in the car

previously, either when stopped by the sergeant or other times[;]” therefore

“the complained of testimony was not connected to [A]ppellant, and counsel

cannot be faulted for failing to object or to ask for a curative instruction”).

      For the foregoing reasons, we determine Appellant’s claims of ineffective

assistance of counsel are meritless, and the PCRA court’s conclusion are

supported by the record and free of legal error. See Mitchell, 141 A.3d at

1283-84. We thus affirm the order of the PCRA court dismissing his PCRA

petition.

      We direct that a copy of the PCRA court’s May 18, 2020, opinion be filed

along with this memorandum and attached to any future filings in this case.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 4/12/21




                                      - 15 -
                                                                                   Circulated 03/18/2021 04:55 PM




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA



COMMONWEALTH OF PENNSYLVANIA                                CRIMINAL TRIAL DIVISION



                  Vs.                                       363 EDA 2020



         DAWUD ABDUL-HAKIM                                  CP-51-CR-0008191-2011


                                                                           Received
                                      OPINION
                                                                           MAY I 2Q•
O'KEEFE, J.
                                                                        Office of Judicial Records
                                                                            Appealsll'ostTrlal

       Dawud Abdul-Hakim appeals from the order denying his Post Conviction Relief Act Pe-

tition (hereinafter referred to as "PCRA" for the salve of brevity) pursuant to 42 Pa.C.S. §9541 et

seq.


PROCEDURAL HISTORY;


       Defendant, Dawud Abdul-Hakim, was arrested on May 8, 2011, and charged with mur-

der, robbery (three counts), conspiracy, violations of the Uniform Firearms Act, simple assault

(two counts), and possessing an instrument of crime. The defendant was held over for court on

all charges after apreliminary hearing on July 19, 2011. The first jury trial was held from Sep-

tember 27, 2012 through October 9, 2012, at which the defendant was convicted of firearms not

to be carried without alicense and possessing the instrument of acrime. When the jury dead-

locked on the remaining charges, amistrial was declared, and new trial scheduled. A second ju-

ry trial commenced on November 18, 2013 and continued through the 26 Th ,wherein appellant

was convicted of second degree murder, conspiracy and three counts of robbery.                Mr. Abdul-

Hakim was sentenced to the mandated life without parole, concurrent five to ten years for each




                                                 1
robbery and violating the Uniform Firearms Act. The Superior Court of Pennsylvania affirmed

the judgement of sentence on November 6, 2015.                Commonwealth v. Abdul Hakim, No. 1485

EDA 2014. Allocatur was denied on March 29, 2016. Commonwealth v. Abdul Hakim, No. 652

EAL 2015.


          Appellant filed his PCRA petition on October 13, 2016, and counsel was appointed but

later allowed to withdraw. New counsel was appointed who filed aFinley' letter. On August 22,

2017, the undersigned sent out notices of intent to dismiss to all parties pursuant to Pa.R.C.P.

907. The defendant requested an additional sixty days to respond to the notice which extension

was granted and an additional amended petition filed on December 5, 2017. New counsel was

appointed and another amended petition filed.            On December 19, 2019, adismissal order was

improvidently entered and subsequently vacated on December 26"'. 907 intent to dismiss notices

were again sent to all parties on December 27` h,and the petition dismissed on January 21, 2020.

The dismissal was appealed the same day and astatement of matters complained of on appeal

timely filed.


STANDARD OF REVIEW:


          When reviewing an order denying aPCRA petition, an appellate court looks to whether

the PCRA court's decision is supported by the evidence of record and is free of legal error.

Commonwealth v. Spoiz, 624 Pa. 4, 84 A.3d 294 (2014). On questions of law, the standard of

review is de novo and the scope of review is plenary. Commonwealth v. Henkel, 90 A.3d 16, 20

(Pa.Super. 2014). The court will grant great deference to the factual findings of the PCRA court

and will not disturb those facts unless they have no support in the record. Id.




I   Commonwealth v. Finley, 379 Pa.Super. 390, 550 A.2d 213 (1988).



                                                        2
FACTS:


     The trial court provided the factual history of the case as follows:

                "On October 20, 2010, Appellant, Dawud Abdul-Hakim, and
            an unidentified male were invited by co-defendant, Kevin Wil-
            liams ("Williams") to smoke weed in his car. At approximately
            11:20 PM, Williams was driving west on Jackson Street in the City
            and County of Philadelphia when Appellant suggested they Rob
            three (3) men they saw walking north on Second Street towards
            Jackson Street. The three (3) men walking north on Second Street
            were childhood ftiends Jason Moncrief ("Moncrief'), Andrew Lil-
            lie ("Lillie"), and Decedent, Anthony DeMarco Jr. ("DeMarco").
            Appellant had a .40 caliber Glock pistol on his person. The uni-
            dentified male told Williams to stop the car, said he would be right
            back, and instructed Williams to stay there. Appellant and the uni-
            dentified male exited Williams' car on to the sidewalk ahead of
            Moncrief, Lillie, and DeMarco, and walked slowly so the three (3)
            men could catch up. Williams backed his car onto nearby Philip
            Street where he could see Moncrief, Lillie, DeMarco, Appellant,
            and the unidentified male. Williams kept his car running in the
            middle of Philip Street and turned off his headlights.
                 As the two (2) groups converged, the unidentified male
             grabbed Moncrief and Appellant grabbed DeMarco, holding De-
             Marco at gunpoint. The unidentified male and Appellant directed
             Moncrief, Lillie, and DeMarco to give up their money, whereupon
             the unidentified male went into the pockets of Moncrief and re-
             trieved $50. Appellant again told DeMarco to "Give it up". De-
             Marco refused to comply, and was hit in the back of the neck with
             the gun by Appellant. DeMarco then began to fight Appellant,
             punching him repeatedly and wrestling Appellant to the ground.
             During the fight Appellant dropped the gun. The unidentified male
             picked up the gun, told DeMarco to get off Appellant, then fired
             six (6) shots at DeMarco, hitting him four (4) times and hitting
             Appellant once (1) in the left hip. Lillie and Moncrief subsequent-
             ly ran south on Second Street, Williams drove west on Jackson
             Street, while Appellant and the unidentified male ran west on Jack-
             son Street.
                 DeMarco was shot one (1) time in the left flank; one (1) time in
             the left hip; one (1) time in the mid back, where the bullet fractured
             avertebra, then passed through the thorax, esophagus, heart and
             sternum; and one (1) time in the upper left back, injuring his left
             lung. DeMarco was transported to Thomas Jefferson University
             Hospital, where he was pronounced dead at 12:07 AM by Dr.
             Jenoff. An autopsy was performed by Assistant Medical Examiner
              Dr. Aaron Rosen, who determined the cause of death was multiple
              gunshot wounds. The manner of death was found to be homicide.
              At the time of his arrest, Appellant made adetailed statement after
              receiving his Miranda warnings." (Trial Court Opinion 12-1-2014,
              pp. 2-4).


LEGAL DISCUSSION:


       The standard and scope of review for the denial of aPCRA petition is well-settled. The

appellate court examines aPCRA appeal in the light most favorable to the prevailing party at the

PCRA level. The court's review is limited to the findings of the PCRA court and the evidence of

record. Additionally, the reviewing court grants great deference to the factual findings of the

PCRA court and will not disturb those findings unless they have no support in the record. In this

respect, the appellate court will not disturb aPCRA court's ruling if it is supported by evidence

of record and is free of legal error. However, where the petitioner raises questions of law, the

standard of review is de novo and the scope of review is plenary. Cofnnxonwealth v. Henkel, 90

A.3d 16, 20 (Pa. Super. 2014), appeal denied, 627 Pa. 771, 101 A.3d 785 (2014) (table) (cita-

tions and quotation marks omitted).


                                      Failure to Hold aHearing


       Appellant asserts that this court erred in summarily dismissing claims raised in his PCRA

petition. (Statement of Matters Complained of on Appeal, p.1-2). Pennsylvania Rule of Crimi-

nal Procedure 907 provides the standard for dismissing aPCRA petition without ahearing:

                   "(1) the judge shall promptly review the petition, any answer
               by the attorney for the Commonwealth, and other matters of record
               relating to the defendant's claim(s). If the judge is satisfied from
               this review that there are no genuine issues concerning any materi-
               al fact and that the defendant is not entitled to post-conviction col-
               lateral relief, and no purpose would be served by any further pro-
               ceedings, the judge shall give notice to the parties of the intention
               to dismiss the petition and shall state in the notice the reasons for
               the dismissal. The defendant may respond to the proposed dismis-



                                                 4
               sal within 20 days of the date of the notice. The judge thereafter
               shall order the petition dismissed, grant leave to file an amended
               petition, or direct that proceedings continue."


       There is no absolute right to apost-conviction petition hearing. It is clear that ajudge can

dismiss an initial petition without ahearing if the court concludes that there are no genuine issues

concerning any material fact, that the defendant is not entitled to post-conviction relief, and no

purpose would be served by further proceedings. Commonwealth v. Payne, 794 A.2d 902, 906

(Pa.Super.2002) (citing Commonwealth v. Jordan, 772 A.2d 1011, 1014 (Pa.Super.2001)). The

court may deny adefendant's request for an evidentiary hearing where the supporting factual al-

legations are "patently frivolous and is without atrace of support in either the record or from

other evidence." Id. If "allegations of ineffectiveness of counsel are baseless or meritless then

an evidentiary hearing is unnecessary and the unfounded allegations should be dismissed."

Commonwealth v. Clemmons, 505 Pa. 356, 479 A.2d 955, 957 (1984). Furthermore, it is almost

axiomatic that it is the defendant in aPCRA proceeding who bears the burden of proof and need

meet that burden by apreponderance of the evidence. 42 Pa.C,S §9543(a).


                                 Ineffective Assistance of Counsel


        Abdul-Hakim has raised numerous issues contending counsel, both trial and appellate,

were ineffective. The law is straightforward that counsel is presumed effective and adefendant

claiming ineffective assistance of counsel bears the burden of proving otherwise.         Common-

wealth v. Fears, 624 Pa. 446, 86 A.3d 795 (2014); Commonwealth v. Cross, 535 Pa. 38, 634

A.2d 173 (1993).     In order to overcome this presumption, a defendant must meet a three-

component standard set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984): First, the underlying claim must have arguable merit. Commonwealth v.

Rollins, 558 Pa. 532, 542, 738 A.2d 435, 441 (1999); Commonwealth v. Travaglia, 541 Pa. 108,



                                                  5
661 A.2d 352, 356 (1995). Second, no reasonable basis must exist for counsel's actions or fail-

ure to act. In making this determination, the appellate court does not question whether there was

amore logical course of action which counsel could have pursued, but rather did counsel's deci-

sion have any reasonable basis. Commonwealth v. Rollins, supra, 558 Pa. at 542, 738 A.2d at

441. Lastly, the defendant must establish that he suffered prejudice because of counsel's error,

such that there is areasonable probability that the outcome of the proceeding would have been

different absent such an error. Commonwealth v. Fears, supra, 642 Pa. at 461, 86 A.3d at 804;

Commonwealth v. Lesko, 609 Pa. 128, 15 A.3d 345, 373-74 (2011) (citing Commonwealth v.

Pierce, 515 Pa. 153, 527 A.2d 973, 975 (1987)). It is not enough for the defendant to claim that

counsel could have taken different steps, but rather, he must prove that counsel's strategy was

"so unreasonable that no competent lawyer would have chosen it." Commonwealth v. Dunbar,

503 Pa. 590, 470 A.2d 74, 77 (1983); Commonwealth v. Albrecht, 510 Pa. 603, 511 A.2d 764,

775 (1986). Counsel is presumed to have rendered effective assistance, and, if aclaim fails un-

der any required element of the Strickland test, the court may dismiss the claim on that basis.

Commonwealth v. Vandivner, 634 Pa. 482, 490, 130 A.3d 676, 680 (2015). To obtain relief un-

der the PCRA, based upon aclaim of ineffective assistance of counsel, apetitioner must estab-

lish by apreponderance of evidence that counsel's ineffectiveness "so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could have taken place."

42 Pa.C.S.A. §9543(a)(2)(ii).


                                    Bruton v. United States.


       Abdul-Hakim alleges that trial counsel was ineffective in repeatedly violating the man-

dates of Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968) and its




                                                6
progeny, thereby impinging on appellant's Sixth Amendment's rights of confrontation and afair

trial, by references to appellant in co-defendant Williams' statements.


        The United States Supreme Court held in Bruton that adefendant is denied his constitu-

tional rights to confrontation and cross-examination when a non-testifying, unredacted, co-

defendant's statement, identifying the defendant as aparticipant in the crime, is admitted at their

joint trial.   Our Pennsylvania courts have further clarified the law, that a non-testifying co-

defendant's statement in which the defendant's name is replaced with "the other guy" or asimi-

lar term does not violate Bruton when combined with an instruction advising the jury that they

may only consider the statement against the defendant who made the statement. Commonwealth

v. Cannon, 610 Pa. 494, 22 A.3d 210, 218 (2011); Commonwealth v. Miller, 572 Pa. 623, 819

A.2d 504, 511-513 (2002); Commonwealth v. Rivera, 565 Pa. 289, 773 A.2d 131, 138 (2001);

Commonwealth v. Travers, 564 Pa. 362, 768 A.2d 845, 850-51 (2001).


         For the salve of completeness, areview of the prosecution's direct inquiry is in order and

was as follows;

                     "Question: Kev, Iam Detective Morton, and this is Detective
                 Holmes. We want to ask you about the shooting death of Anthony
                 Demarco, 20-year old white male, that occurred on 10-20-2010
                 outside 224 Jackson Street at approximately 11:29 p.m. Are you
                 willing to talk to us about this incident?
                     Answer: Yes.
                     Question: Can you tell us in your own words what information
                 do you have in regards to this incident?
                     Answer: Iwas driving my car. Iwas coming down Fifth
                 Street going towards Wolf. Istopped at the stop sign when Isaw a
                 guy that was with this other kid.
                     Question: What type of car were you driving?
                     Answer: It was afour-door gray-colored Buick Le sabre
                    Question: Who was the registered owner of this gray four-door
                 Buick Le sabre?



                                                 7
   Answer: The car is mines.
   Question: Do you know your tag number?
   Answer: Ionly know it's aPennsylvania tag. Idon't know the
number.
   Question: Can you describe what they were wearing?
    Answer: One was wearing adark hood with blue jeans. The
other boy was wearing ablue hoody and dark blue jeans...
   While stopped at the stop sign, Ispoke to the guy. Iasked him
what's up. He said nothing, chillin. Iasked him is he trying to
smoke.
   Question: What do you mean by smoke?
   Answer: Iasked if he wanted to smoke some weed with me.
   Question: What time did you pick up these guys from Fifth
and Wolf Street?
   Answer: It was about 10:40 p.m....
    He said, all right, and then they got into my car. One got in the
front seat, and the other boy got in the back seat.
     We turned on to Wolf Street going towards Fourth Sheet. I
took Wolf Street all the way down to Swanson Street. Imade a
left turn on to Swanson Street and tools it to Jackson Street.
    Imade aleft turn on to Jackson Street, and then Iturned into
the parking lot that is under Interstate 95. We sat there and
smoked. The guy in the back seat said they were trying to get
somebody tonight before he go back to the town. He was talking
to the other guy. He said yeah, me, too.
    Iasked him what they were talking about, Norristown? He
said yeah. We got alittle spot out there, meaning aplace in Nor-
ristown.
    After we smoked up all the weed, we pulled out of the parking
lot back on to Jackson Street going towards Front Street.
    Question: What did the boy in the back seat mean that he was
trying to get somebody?
    Answer: He was going to rob somebody tonight.
    Question: How long were you guys in the parking lot smoking
weed?
    Answer: For about 40 to 45 minutes....




                                  8
     We went to Second and Jackson Street. The guy in the front
seat. spotted three white males coming down Second Street. The
boy in the back seat said, let's get them right there.
    Istopped at the street light; and when the light changed, I
pulled off and started driving up Jackson Street....
   The guy in the front seat —I'm sorry, the guy in the front told
me to stop and let him out right here; I'll be right back. He told me
to stay right there.
    Istopped in the middle of the street. They got out of the car.
They both ran in front of my car, and Isaw the guy that was in the
back seat was holding something in his right hand down by his
right leg.
    Question: Could you tell what this male was holding in his
right hand?
    Answer: No....
    They ran to the sidewalk on the left side. Ikept going up the
street to Philip Street when Iput the car into reverse and backed on
to Philip Street and sat in the middle of the street with the car run-
ning.
    Question: Were your headlights on or off when you backed
down on to Philip Street?
    Answer: Iturned them off as Ibacked down Philip Street.
    Question: Why did you turn your headlights off?
    Answer: Iknew that they was getting ready to rob those white
boys. Ididn't want my car to be seen, so Iturned off my head-
lights.
    Question: Why did they get out of the car?
    Answer: They was going to rob the white boys....
    Isaw the white boys. They were down at Jackson Street walk-
ing towards Third Street. The guy that was in the back seat raised
his hand to one of the white males, and then they started tussling.
They fell to the ground.
    The white boy was on top, and the other guy was on the bot-
tom. The other one had the other white guy, and this guy had his
hands up. He went over to help this boy that was on the ground
tussling. He grabbed the gun from his boy, and then Isaw him
shoot the white boy,
    Question: When the white boy and the other guy were tussling
on the ground, did you hear any gunshots?
     Answer: No.


                                   9
   Question: Can you describe the type of gun?
   Answer: It was black, and it was loud. Idon't know what type
of gun it was.
   Question: How many gunshots did you hear?

   Answer: About four to five gunshots.
    Question: How many white boys did you see on Jackson
Street?
   Answer: Three.
    Question: How many white boys did they stop?
    Answer: Only saw two.     Idon't know what happened to the
other white boy.
    Question: Did you see anything taken from the white boy that
he had stopped?
    Answer: Ididn't see him take anything....
    One took off first running down Jackson Street and made aleft
turn on to Third Street. Idon't know where he went after that.
The other guy, he got up off the ground and ran straight down
Jackson Street towards Third Street, but he kept running straight
down Jackson Street.
    Ipulled out on — Ipulled out of Philip Street on to Jackson
Street and went straight down Jackson Street. Imade aright on to
Seventh Street to Emily Street to my dad house.
   Question: Detective Holmes is showing you asingle black and
white photograph. Do you recognize the vehicle in this photo-
graph?
    Answer: Yes.     That's my car as Iwas driving down Jackson
Street.
    Question: Did you stop to pick them up?

    Answer: No.
    Question: Did you see or talk to them, with them, any time af-
ter this incident?
    Answer: No.
    Question: When did you find out that someone was shot and
killed on Jackson Street?
    Answer: The next day, my dad and his girl was talking about
the white kid getting shot on Jackson Street.
    Question: Did you tell anyone about the shooting?




                                 10
                  Answer: No."
                  (N.T. 11-22-2013, pp. 77-84).

       It is the defendant's contention that his attorney was ineffective by eliciting the following

testimony from the detective highlighting references to this defendant:

                  Q. "You can take that down. Now again you said you don't
               remember exactly when you took the last civilian interview, but let
               me ask you this.
                   Other than Mr. Lillie and Mr. Moncrief, did you have any other
               interviews with any other eyewitnesses?
                   A. There were no other interviews of eyewitnesses to the entire
               incident. However, there were other interviews of witnesses that
               saw parts of either the incident or flight or beyond flight.
                   Q. Okay. So other than —so other than Mr. Moncrief and Mr.
               Lillie, you had the interview from the sergeant that lived on Third
               Street?
                   A. Joe Black.
                   Q. Right. You had the interview of the individual who parked
               his car up the street?
                   A. Yes.
                   Q. Now how about anybody else?
                   MRS. COELHO: Objection.
                   THE COURT: He can answer if he knows. Overruled.
                  THE WITNESS: There were anumber of interviews that were
               conducted.
                   (N.T. 11-22-2013, p. 182).

        The trial court provided the panel with the following cautionary instruction during the de-


tective's testimony:

                   "Now, ladies and gentlemen of the jury, Ijust want to give you
               acautionary instruction. You've just heard the detective read a
               statement that is attributed to one of the .defendants in this matter.
               That statement, the content of the statement, may only be used
               against the person who made the statement." (N.T. 11-22-2013, p.
               172).
        And again during her final instructions:




                                                   11
                  "You have also heard evidence that each defendant made a
              statement to the police. Iinstruct you that the contents of each
              statement can only be used against the maker of the statement. So
              the statement attributed to Defendant Williams can only be used
              against him, and the statement attributed to Defendant Abdul-
              Hakim can only be used against him." (N.T. 11-25-2013, p. 55).


       Appellant contends that the jury could only conclude that those other interviews included

the statement from the co-defendant, Williams, specifically identifying this defendant, in viola-

tion of Bruton and that any cautionary instruction was not sufficient to eradicate prejudice

against this defendant. Bruton v. United States, supra; Richardson v. Marsh, 481 U.S. 200, 107

S.Ct. 1702, 95 L.Ed.2d 176 (1987); Gray v. Maryland, 523 U.S. 185, 118 S.Ct. 1151, 140

L.Ed.2d 294 (1998). This same line of cases establish that if aco-defendant's statement can be

redacted to omit the defendant's name, without obviously revealing the omission, ajury instruc-

tion to consider the statement only against the co-defendant who made it, is presumptively suffi-

cient to protect adefendant's constitutional right of confrontation.   Gray v. Maryland, supra;

Commonwealth v. Travers, 564 Pa. 362, 768 A.2d 845, 851 (2001). Substituting aneutral phrase

such as "the other guy" for the defendant's name is an appropriate redaction, with alimiting in-

struction and is sufficient to protect the defendant's confrontational rights.   Commomvealth v.

Miller, 572 Pa. 623, 819 A.2d 504, 511-13 (2002); Commonwealth v. Cannon, 610 Pa. 494, 22

A.3d 210, 218 (2011); Commonwealth v. Travers, 564 Pa. 362, 768 A.2d 845, 850-851 (2001);

Commonwealth v. James, 66 A.3d 771, 777-78 (Pa.Super.2013); Commonwealth v. McGlone,

716 A.2d 1280, 1285 (Pa.Super.1998).


       A review of the record clearly demonstrates that Williams' statement was properly re-

dacted, comported with precedent and was fittingly admitted with cautionary instructions to the

jury. The introduction of such evidence is squarely within the trial court's discretion and as the

complained of cross-examination by appellant's counsel did not violate Bruton or its kindred


                                                12
precedent, counsel cannot be faulted for properly conducting a complete and searching cross-

examination of the detective.


                            Failing to Raise Denial    of Motion   to Sever


       Appellant's next grievance is that appellate counsel was ineffective in failing to claim

that the trial court erred in failing to sever the two defendant's cases. First and foremost, it needs

be noted that trial counsel moved to have the cases severed. The law is clear that the decision on

whether to grant amotion for severance is addressed to the sound discretion of the trial court and

will only be disturbed upon ashowing of manifest abuse of discretion. Commonwealth v. Payne,

760 A.2d, 400, 404 (Pa.Super.2000) (citing Commonwealth v. Chester, 526 Pa. 578, 587 A.2d

1367 (1991)). Both the Pennsylvania and United States Supreme Courts have encouraged joint

trials where the crimes charged against each of the defendants arise out of the same set of facts

and virtually all of the evidence is applicable to both defendants, to conserve resources, promote

judicial economy and enhance fairness to defendants. Richardson v. Marsh, 481 U.S. 200, 210,

107 S.Ct. 1702, 95 L.Ed.2d 176 (1987); Commonwealth v. Rainey, 593 Pa. 67, 928 A.2d 215,

231 (2007). This is especially true when the defendants are charged with conspiracy. As has

been noted by our Supreme Court:

                    "it would impair both the efficiency and the fairness of the
                criminal justice system to require ... that prosecutors bring separate
                proceedings, presenting the same evidence again and again, requir-
                ing victims and witnesses to repeat the inconvenience (and some-
                times trauma) of testifying, and randomly favoring the last tried
                defendants who have the advantage of knowing the prosecution's
                case beforehand. Joint trials generally serve the interests of justice
                by avoiding inconsistent verdicts and enabling more accurate as-
                sessment of relative culpability." Commonwealth v. Travers, 564
                Pa. 362, 768 A.2d 845, 847 (2001) (quoting Richardson v. Marsh,
                supra 481 U.S. at 210).




                                                  13
       Clearly as aresult of this preference, the burden is on defendants to "show areal potential

for prejudice rather than mere speculation." Commonwealth v, Gribble, 580 Pa. 647, 863 A.2d,

455, 462; (2004); Commonwealth v. Rivera, 565 Pa. 289, 773 A.2d 131, 137 (2001); Common-

wealth v. Chester, 526 Pa. 578, 587 A.2d 1367, 1372-73 (1991); Pa.R.Crim.P. 583. "Separate

trials of co-defendants should be granted only where the defenses of each are antagonistic to the

point where such individual differences are irreconcilable and ajoint trial would result in preju-

dice." Commonwealth v. Rainey, supra, 928 A.2d at 232 (quoting Commonwealth v. Lambert,

529 Pa. 320, 603 A.2d 568, 573 (1992)). "Although antagonistic defenses are afactor for atrial

court to consider in determining whether to grant amotion to sever, `the fact that defendants

have conflicting versions of what took place, or the extent to which they participated in it, is a

reason for rather than against ajoint trial because the truth may be more easily determined if all

are tried together."' Commonwealth v. Rainey, supra. (quoting Commonwealth v. Gribble, supra,


863 A.2d at 462).


       A joint trial was clearly warranted in this case. Both were charged with conspiracy in the

same incident. Nearly all the evidence was admissible against each defendant, and the evidence

was voluminous. This court correctly denied the defendant's severance motion before trial and

counsel cannot be deemed ineffective for failing to raise the issue on appeal.

        Additionally, the law is clear that the decision as to what issues to raise on appeal is one

of strategy and is left to the discretion of counsel, who is not required to raise every possible

claim. Jones v. Barnes, 463 U.S. 745, 750-54, 103 S.Ct. 3308, 77 L.Ed.2d. 987 (1983); Com-

monwealth v. Jones, 572 Pa. 343, 815 A.2d 598, 613 (2002); Commonwealth v. Showers, 782

A.2d 1010, 1016 (Pa.Super.2001). Consequently, appellate counsel cannot be faulted for failing

to raise this meritless issue.




                                                 14
                             Failing to Request aCurative Instruction.


       Appellant's final complaint is that counsel was ineffective in failing to object to and re-

quest acurative instruction when Sergeant Venit testified that the vehicle in which the defendant

had previously been stopped was well-known to the police and had previously been stopped,

thereby undermining the defendant's presumption of innocence and depriving this defendant of a

fair trial. (Statement of Matters Complained of on Appeal, p. 2). The complained of testimony

was as follows:

                "From that video and from my personal experience with this vehi-
                cle, it was an older model Buick with the left, far left brake light
                was missing, had been stopped previously, documented on 75-48,
                which is our form for vehicle investigations, and previously before
                the homicide. And this vehicle is well known to police in the ar-
                ea." (N.T. 11-20-2013, p. 108).

       First, the co-defendant, Williams, admitted in his statement that the Buick belonged to

him, and there was no testimony that this defendant was in the car previously, either when

stopped by the sergeant or other times when it was well-known to the police. (N.T. 11-22-2013,

pp. 77-78). There was no testimony that this defendant was arrested, detained or even present as

aresult of any car stop, nor was there any testimony that the reason the car was known to the po-

lice in the area was because of criminal activity. Therefore, the complained of testimony was not

connected to the appellant, and counsel cannot be faulted for failing to object or to ask for acura-

tive instruction.


        Furthermore, as our Superior Court has declared:

                      "Merely because a police officer knows someone or knows
                  where they may be found does not suggest that the person has been
                  engaged in prior criminal activity. A policeman may know some-
                  one because they reside in the same neighborhood or for any other
                  number of reasons. We refuse to hold that apoliceman's statement
                  to the effect that he knew someone, knew his nickname, or was
                  familiar with the person's whereabouts raises an inference of prior


                                                  15
              criminal activity." Commonwealth v. Sanders, 296 Pa.Super. 376,
              442 A.2d 817, 818 (1982).


       For the jury to conclude that this statement referred to this defendant's prior criminal ac-

tivity would require gross speculation on the part of the jurors and has routinely been disap-

proved by our appellate courts. Commonwealth v. Riggins, 478 Pa. 222, 230-231, 386 A.2d 520,

524 (1978); Commonwealth v. Starks, 484 Pa. 399, 409, 399 A.2d 353, 357 (1979); Common-

wealth v. Parker, 957 A.2d 311, 320 (Pa.Super.2008). Moreover, for counsel to have objected

would have highlighted the passing reference and counsel cannot be faulted for not wanting to

emphasize the insignificant remark.   Commonwealth v. Weiss, 622 Pa. 663, 81 A.3d 767, 798-

799 (2013); Commonwealth v. Hutchinson, 571 Pa. 45, 811 A.2d 556, 561-562 (2002).


       Accordingly, the dismissal of the petition by this court should be affirmed.


                                                     BY THE COURT:




DATE: May 18, 2020




                                                16
         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA



COMMONWEALTH OF PENNSYLVANIA                                  CRIMINAL TRIAL DIVISION



                     Vs.                                      363 EDA 2020



         DAWUD ABDUL-HAKIM                                    CP-51-CR-0008191-2011

                                           Proof of Service



        Ihereby certify that Iam on this day serving the foregoing Court's Opinion upon the per-
son(s), and in the manner indicated below, which service satisfies the requirements of
Pa. R. Crim.P. 114:

Defense Attorney:                Stephen T. O'Hanlon, Esquire
                                 Two Penn Center Plaza
                                 1500 John F. Kennedy Boulevard
                                 Suite 1410
                                 Philadelphia, PA 19102



Type of Service:           ()Personal (X) First Class Mail ()Interoffice ()Other, please specify



District Attorney:                Lawrence Jonathan Goode, Esquire
                                  Appeals Unit
                                  District Attorney's Office
                                  3South Penn Square
                                  Philadelphia, PA 19107

Type of Service:           ()Personal ()First Class Mail (X) Interoffice ()Other, please specify




                                                                  I
                                                                       e
                                                                       l
Date: May 18, 2020
                                                       Allison M. O'Keefe, L.w Clerk




                                                  17